DETAILED ACTION
	This is a Non-Final Office Action on the merits.  The U.S. Patent and Trademark Office has received claims 1-24 in application number 15/211,657.  Claims 1-5, 7-9, 11, 13, 14, 16, and 18-24 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.

Response to Amendments and Arguments
	Notwithstanding Applicant’s remarks, the rejection of claims 11 and 20-24 under 35
U.S.C. 112(b) are hereby withdrawn as overcome by applicant’s amendments.
 1-20 under 35 U.S.C. 112(b) are hereby withdrawn as overcome by applicant’s amendments.  
	Claims 1-5, 7-9, 11, 13, 14, 16, and 18-24 stand rejected under 35 U.S.C. 103.  In view of Applicant’s amendments to independent claims 1, 13 and 20, all claims now stand rejected by KUMNICK in view of NAGASUNDARAM and further in view of SPECTOR.  The addition of 
	The amendments to the independent claims reflect the subject matter disclosed in Figs. 6D-6E.  Fig. 6D depicts the sending of supplemental data from the token service provider 210 to the payment server 212 at step 636, as described at ¶¶ [0098-99] of the Specification.  Fig. 6E depicts the authorization of the charge request at the issuing bank, where the success message is transmitted back through the payment system from the payment server to the user device.  The closest matching description for the payment provider device sending supplemental transaction data directly to the user device was found in the Specification as:
Fig. 7 is an example screenshot 700 of supplemental transaction data 218 displayed on user device 102. Screenshot 700 displays the items purchased by the user and supplemental transaction data 218 that was sent to and stored by the payment service provider. Screenshot 700 displays the merchant's icon 704 along with benefits 706 offered 25 by the merchant. This information was not provided in an ISO-8583 message, but rather was provided to the payment service provider as discussed above in relation to Figs. 6A-6E. .
Specification at [00107].  This section does not specifically support supplemental data sent directly from the payment service provider to the user device.  However, support is found under the broadest reasonable interpretation of supplemental transaction data in view of the success message sent from the payment provider device to the user device in Fig. 6E.
	Applicant has amended the last limitation of the independent claims to recite that there is a first portion of transaction data that is sent using the “routing message standard,” and supplemental data that is not sent using the routing message standard:
		and sending, by the token requestor device to the card network, a card network routing message that uses the routing message standard and that includes at least some of the first portion transaction information, and the transactable token,
		wherein the sending the card network routing message causes the payment service provider device to obtain at least some of the supplemental transaction data from the token service provider device without using the routing message standard, 
		[and] complete the second transaction with the card network using at least some of the first portion transaction information, not using the supplemental transaction data, and using the routing message standard, 
		and provide the at least some of the supplemental transaction data to a user device associated with the user along with information associated with a completion of the second transaction with the card network without using the routing message standard.
Claim 13 (emphasis on the condition precedent causes) (amendments underlined).
	Applicant describes in the Specification how supplemental transaction data should be considered in view of the routing message or ISO-8583 standard:
The supplemental transaction data may be referred to as "supplemental" because this transaction data is not being sent in an ISO-8583 message. In particular, supplemental 25 transaction data may include information that is not sent under the ISO-8583 standard. Supplemental transaction data may include various data. In an example, the transaction specific data includes multiple name-value pairs. In an example, supplemental transaction data includes an external merchant ID that is used to represent the merchant and/or an external transaction reference ID that is used as a unique ID to identify the transaction.
Specification at [0083] (emphasis added).  
	The primary reference KUMNICK discloses supplemental data with the same constraints, as data that cannot be routed by the “routing message” or ISO-8583 standard:
it will not be processed and/or routed by one or more computers in the payments system
KUMNICK at 3:51-59.  Therefore, the recitations to not using the routing message standard for supplemental data cannot overcome the disclosure of KUMNICK, without more.
	Applicant does present arguments distinguishing the present claims from the prior art of KUMNICK by discussing the connection of network devices and servers (network topology) and which of these devices specifically receives and communicates data and in what order:
The Applicant submits that in Kumnick, the value added service data that the Office Action characterizes as the supplemental transaction data in the claims is simply provided by the payment device 302 to a POS terminal with a token and then the POS terminal 306 uses that information. There is no teaching that the value added service data is ever communicated back to the payment device 302 as a result of a card network routing message and along with information associated with the completion of the second transaction with a card network (e.g., payment processing network 312 and issuer computer 314), as would be required to teach the amended independent claims.
Remarks at 14 (emphasis added).  
	The error in Applicant’s argument is that the present claims themselves do not require the token service provider send the supplemental data to the payment service provider as a result of the card network message step.  This is because the present claims recite the first clause of the amended limitation as causing the steps of the subsequent three clauses—this includes the sending of the supplemental data by the token service provider device to the payment provider and user device, in respective steps.  In the system claim, the only functions that hold patentable weight are those performed by components positively recited as part of the claimed system; i.e. the token service provider.  Similarly, in a method claim, where the method steps are positively 
	Thus, Applicant’s arguments distinguishing KUMNICK from the present application based on the difference in network topology are moot because of the reliance on the causing claim limitation.  This is fully discussed in the 35 U.S.C. 103 rejection.
	Therefore claims 1-5, 7-9, 11, 13, 14, 16, and 18-24 stand rejected under 35 U.S.C. 103.

Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-5, 7-9, 11, 13, 14, 16, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,846,878 (hereinafter “KUMNICK”) in view of U.S. Pre-Grant Publication US 2015 0112870 A1 (hereinafter “NAGASUNDARAM”) and further in view of U.S. Patent No. 9,195,984 (hereinafter “SPECTOR”).
	The claim language of the instant application is quoted in italics with the disclosure of the prior art emphasized in bold.  All quotations of prior art are cited to with the applicable paragraph or column and row number; claim limitations are numbered by decimal (e.g. 1.5), and further delineated by clause (e.g. 1.5.1) when necessary.

	Regarding claims 1 and 13, KUMNICK discloses:
1.1, 13.1	 receiving, by a token requestor device, a request to pay for a transaction using the user's account with the payment service provider device, the request specifying a funding instrument that is a payment source for the transaction, the payment service provider device being a source of the funding instrument, and the transaction being between a user device and a merchant application;
The method comprises receiving, by a token service computer, a token request comprising a primary account identifier from a token requestor computer, and then determining, by the token service computer, a transactable payment token and a non-transactable payment account identifier associated with the primary account identifier.
KUMNICK at 2:9.
In a purchase transaction, the consumer 120 may purchase a good or service at a merchant 130. The merchant 130 may then request that the consumer 120 provide payment information to conduct the purchase. Instead of providing a credit card number to the merchant 130, the consumer 120 can use a token to conduct the 
KUMNICK at 15:34-41.
Referring to FIG. 4, in step S400, a wallet application 302B in a payment device 302 (e.g., a mobile phone) may send a token request to a tokenization service computer 322. The token request may include an account identifier such as a PAN or some other identifier related to the account. Further details on token requests are provided above
KUMNICK at 19:56.
1.2, 13.2	receiving, by the token requestor device from the token service provider device, a common identifier (ID) corresponding to the funding instrument, the common ID being a first non-transactable token and associated with the merchant application and the user;
[A] token service computer (e.g., a token vault) may generate a list of non-transactable payment account identifiers, and that list may be distributed by the token service computer to any entity (e.g., a merchant) that may wish to store or use the non-transactable payment account identifiers. If one tries to use the non-transactable payment account identifier to conduct a transaction, it will not be processed and/or routed by one or more computers in the payments system.
KUMNICK at 3:51 (disclosing the non-transactable token as the “non-transactable payment account identifier”).
The non-transactable payment account identifier may be determined in any suitable manner. For example, the non-transactable payment account identifier may be generated using an algorithm that converts a real PAN into the non-transactable payment account identifier.
KUMNICK at 16:9 (disclosing the non-transactable token corresponding to a funding instrument).
In addition to the token, the tokenization service computer 322 may transmit other information including one or more of a token expiration date, a token requestor ID, a digital wallet ID, and a non-transactable payment account identifier to the wallet application 302B on the payment device 302. The token and the other 
KUMNICK at 20:1 with Fig. 4 step 402 (disclosing the “tokenization service computer” transmitting the first non-transactable token).
1.3, 13.3	 generating, by the token requestor device, a payment token corresponding to the common ID and the funding instrument, the payment token being a second non- transactable token that maps to the common ID;
After the wallet application 302B receives the value added services data, the token, the non-transactable account identifier, and any other suitable information in the token response from the tokenization service computer 322, the data transmit application 302A may obtain and consolidate this information into a single data element. The single data element can be transmitted to the POS terminal 306 at the merchant. For instance, the data transmit application 302A may be a QR code generation module, which may generate a single QR code which encodes the token, the non-transactable account identifier, and any value added services data. Other information that may be included in the single data element may include cryptograms or other information that may be generated by the payment device 302. In other embodiments, multiple data elements can be generated to encode the token and its associated data, as well as the value added services data.
KUMNICK at 21:10 (disclosing the wallet application, as the token requestor, generating a “single data element” or payment token, comprising the transactable token, any associated non-transactable tokens, and the “value added services data.”)
[A] token service computer (e.g., a token vault) may generate a list of non-transactable payment account identifiers, and that list may be distributed by the token service computer to any entity (e.g., a merchant) that may wish to store or use the non-transactable payment account identifiers.
KUMNICK at 3:51-59 (disclosing the token service provider as generating “a list of non-transactable tokens,” such that more than one non-transactable token may be generated).
A ‘non-transactable payment account identifier’ (alternatively referred to as a "PAID") may be any string of characters that identify an accountholder and that is not used to conduct a payment transaction on an underlying account. For example, a PAN (primary account number). The non-transactable payment account identifier may be static over time and any number of transactions. A non-transactable account identifier may have a BIN (bank identification number) that is the same as the BIN for the corresponding real account identifier. Alternatively, it may have a BIN that is derived from or completely random with respect to the real BIN. The BIN in the non-transactable account identifier could also be a static tokenized BIN. In some embodiments, the non-transactable payment account identifier may include one or more characters that may indicate that it cannot be used to conduct a payment transaction.
KUMNICK at 3:24 (disclosing details of the non-transactable token as it relates to the funding instrument).
1.4, 13.4	 binding, by the token requestor device, the user's account to the payment token and the common ID;
A token service system' can include a system that that services payment tokens. In some embodiments, a token service system can facilitate requesting, determining (e.g., generating) and/or issuing tokens, as well as maintaining an established mapping of tokens to primary account numbers (PANs) in a repository (e.g. token vault). In some embodiments, the token service system may establish a token assurance level for a given token to indicate the confidence level of the token to PAN binding. The token service system may support token processing of payment transactions submitted using tokens by de-tokenizing the token to obtain the actual PAN. In some embodiments, a token service system may include a token service computer alone, or in combination with other computers such as a payment processing network computer.
KUMNICK at 5:53-67.
After the wallet application 302B receives the value added services data, the token, the non-transactable account identifier, and any other suitable information in the token response from the tokenization service computer 322, the data transmit application 302A may obtain and consolidate this information into a single data element. . . . Other information that may be included in the single data element may include cryptograms or other information that may be generated by the payment device 302. In other embodiments, multiple data elements can be generated to encode the token and its associated data, as well as the value added services data.
binding the transactable token, any associated non-transactable tokens, and the “value added services data”, into a single date element).
1.5.1, 13.5.1		receiving, by the token requestor device, a second request to pay for a second transaction between the user and the merchant application, the second request including a second payment token;
	KUMNICK at 24:31 (claim 1) (“receiving, by the token service computer, a second request comprising the non-transactable payment account identifier from an entity of the one or more entities”); KUMNICK at 25:1 (claim 1) (“receiving a second request comprising the non-transactable payment account identifier from an entity of the one or more entities”); KUMNICK at 26:20 (claim 15) (“receiving a second request comprising the non-transactable payment account identifier”);
1.5.2, 13.5.2		 and transaction information, wherein the transaction information includes first portion transaction information that can be provided in a card network routing message that uses a routing message standard,
In step S270, the payment processing network 140 may replace the token in the authorization request message with the payment account information. For example, if the account information includes a PAN, then the token is removed from the PAN data field in the authorization request message. The PAN is then added back into the authorization request message. The non-transactable payment account identifier may remain in a supplemental data field. Once this is done, the payment processing network 140 may forward the authorization request message to the issuer 150.
KUMNICK at 17:44-53.
The wallet server 316 may comprise a data processor, a memory and a computer readable medium. The VAS module 316A and the payment module 316B may reside in the memory and/or the computer readable medium. The wallet server transactable payment tokens) that may be used by the payment device 302 to conduct purchase transactions.
KUMNICK at 19:17
1.5.3, 13.5.3		and wherein a second portion of the transaction information includes supplemental transaction data associated with the merchant application and that cannot be provided in a card network routing message that uses the routing message standard;
In step S404, before or after step S402, one or more value added service data sources 316A, 318 may directly or indirectly transmit value added service data to the wallet application 302B on the payment device 302. The data sources may include value added services data 316A from the wallet server 316 or value added data from the external value added services computer 318. . . . The wallet application 302B passes the data from the token service computer 322 and the value added service data source(s) 316, 318 to the data transmit application 302A in the payment device 302A. The data transmit application 302A operating in conjunction with a data processor on the payment device 302A generates a transaction payload and it may be in the form of a data element such as a QR code. Other data elements such as a cryptogram may be generated by the payment device 302A and may be included in the transaction payload. By incorporating value added services data from the wallet application 302B in the payment device 302 with the token, value added services that can benefit the consumer or others can be easily provided at the point of transaction. . . . The value added services data may be in any suitable form, and may include any suitable type of data. It may include strings of characters, image files, videos, etc. Each piece of value added data may have a tag value associated with it. The tag may be defined by the entity (e.g., a payment processing network) that originates or processes the value added services data. Table 1 below provides examples of value added services data.
KUMNICK at 20:10-35 (disclosing that the supplemental data is not limited to data provided in a card network routing message and may include strings of characters, image files, videos, etc”).
1.6, 13.6	determining, by the token requestor device, whether the second payment token corresponds to the common ID;
second request comprising the non-transactable payment account identifier from an entity of the one or more entities”); and further:
Thus, the token vault 110 can provide both payment information (via a token) and identification (via a non-transactable payment account identifier) without providing the actual PAN associated with the payment account. In some embodiments, the non-transactable payment account identifier may first be generated and associated with the payment account the first time a token is requested for the payment account. The non-transactable payment account identifier may be identified and provided along with tokens in response to any future token requests.”);
KUMNICK at 11:26 (disclosing the second payment token as the “non-transactable account identifier,” and determining that the non-transactable account identifier “may be identified.”).
1.7, 13.7	in response to a determination that the second payment token corresponds to the common ID, providing, by the token requestor device to the token service provider device, a request for a transactable token corresponding to the common ID and providing the supplemental transaction data;
The token may be requested or provided using any suitable form of communication. . . . Further, the token request may include any suitable type of information. For example, the token request may include an account identifier (e.g., a PAN) associated with an account that is to be used to pay for the good or service, a token requestor ID, or any other suitable information.  In step S210, the token vault 110 may receive the token request from the token requestor 115. As noted above, the token request may include information about the payment account for which a token is desired.
KUMNICK at 14:46-67.
1.8, 13.8	receiving, by the token requestor device from the token service provider device, the transactable token;
The method includes receiving a token request associated with account information, determining a non-transactable payment account identifier and a transactable payment token associated with the account information, and providing the non-transactable payment account identifier and the transactable payment token associated with the account information.
KUMNICK at 14:56-62.
In step S402, after the token request is received by the tokenization service computer 322, the tokenization service computer 322 performs any desired fraud or status checks on the token request. If the checks indicate that a token can be issued, the tokenization service computer 322 can transmit a token to the wallet application 302B in the payment device 302.
KUMNICK at 19:61.
1.9.1, 13.9.1	 	and sending, by the token requestor device to the card network, a card network routing message that uses the routing message standard and that includes at least some of the first portion transaction information, and the transactable token,
Token routing data may be provided or maintained by the token vault 110, and may be communicated to any of the entities in FIG. 1. The payment processing network 140 may be disposed between the acquirer 135 and the issuer 150. . . . An exemplary payment processing network may include VisaNet™. Payment processing networks such as VisaNet™ are able to process credit card transactions, debit card transactions, and other types of commercial transactions.
KUMNICK at 14:10-28 with Figs. 1, 4 (disclosing the token routing data originating from the token vault, sent to the token requestor, and transmitted via the acquirer S410 to the card network using the routing message standard ).
The cloud based payments platform 320 may include a gateway that supplies transactable payment tokens, non-transactable payment account identifiers and other information directly or indirectly to the payment device 302.
KUMNICK at 19:29 (disclosing the transactable payment token as at least part of the first portion transaction data, and a second portion as the non-transactable account identifiers).
In step S410, after receiving the authorization request message from the POS terminal 306, the authorization request message is then transmitted from the acquirer computer 310 to the payment processing network 312.

[AltContent: connector]
NOTE on Claim Scope.  The subsequent clauses of the method claim 13 (and system claim 1), as they appear below, are recited as caused by the step: wherein the sending the card network routing message causes, as invoked from 13.9.1.  In a system claim, the functions in the "wherein" clause are performed by the service provider device, not by the claimed system (or its component structures), and therefore are not positively recited limitations on the system. In other words, the claimed system only has to be capable of sending, so the prior art only needs to teach the capability of sending; all the other functions are performed by another device.  If in a method claim: Once the "sending" step is performed, the claimed method is completed, i.e., none of the verbs after "causes" are actually positively recited method steps. Therefore, those actions do not distinguish the claimed method from the prior art, and are not given patentable weight.
[AltContent: connector]
causes the payment service provider device to obtain at least some of the supplemental transaction data from the token service provider device without using the routing message standard, 
In step S402, after the token request is received by the tokenization service computer 322 . . . the tokenization service computer 322 can transmit a token to the wallet application 302B in the payment device 302. In addition to the token, the tokenization service computer 322 may transmit other information including one or more of a token expiration date, a token requestor ID, a digital wallet ID, and a non-transactable payment account identifier to the wallet application 302B on the payment device 302. The token and the other information may be transmitted to the wallet application 302B in the payment device 302 in a single communication or in multiple communications.
KUMNICK at 19:62 (disclosing the token service computer sending supplemental data to the wallet server 316 (payment service provider device), where data supplemental to the transactable token is combined with the tokenized data and both are received by the wallet application on the user device).
The wallet server 316 may comprise a data processor, a memory and a computer readable medium. The VAS [value added services] module 316A and the payment module 316B may reside in the memory and/or the computer readable medium. The wallet server 316 may store payment account data (e.g., transactable payment tokens) that may be used by the payment device 302 to conduct purchase transactions. The external value added services computer 318 may be operated by an entity that is different than the other entities shown in FIG. 3. It may provide value added data (described above and below) to the wallet server 316 and the payment device 302
KUMNICK at 19:29-35 (disclosing the wallet server as the payment provider device, receiving the value added services data from a computer external to the wallet server).
1.9.3, 13.9.3		[and] complete the second transaction with the card network using at least some of the first portion transaction information, not using the supplemental transaction data, and using the routing message standard, 

KUMNICK at 22:14 (disclosing the transactable token as routed back to its originator, the token service computer, to execute the next step of processing the transaction by replacing the tokenized data with the real account data and sending that data back to the payment network; this step does not involve any supplemental transaction data).
1.9.4, 13.9.4		and provide the at least some of the supplemental transaction data to a user device associated with the user along with information associated with a completion of the second transaction with the card network without using the routing message standard.
In step S404, before or after step S402, one or more value added service data sources 316A, 318 may directly or indirectly transmit value added service data to the wallet application 302B on the payment device 302. The data sources may include value added services data 316A from the wallet server 316 or value added data from the external value added services computer 318. . . . The wallet application 302B passes the data from the token service computer 322 and the value added service data source(s) 316, 318 to the data transmit application 302A in the payment device 302A. The data transmit application 302A operating in conjunction with a data processor on the payment device 302A generates a transaction payload and it may be in the form of a data element such as a QR code.
KUMNICK at 20:10-35 (disclosing the payment device with wallet application receiving the supplemental data from the wallet server, where the wallet server is the payment service provider and the wallet application is on the user device).
not disclose at 1.3: [. . .] the payment token as a second non-transactable token; and at 1.9.4:  provide . . . to a user device associated with the user . . . information associated with a completion of the second transaction with the card network.
	However, NAGASUNDARAM discloses regarding claims 1 and 13: 
1.3, 13.3	[. . .] a second non-transactable token that maps to the common ID.
[A] system may have a much larger number of tokens that are possible than typical tokenization systems. . . . Furthermore, tokens of numerous types may comingle with other tokens representing various datasets and the transaction tokens may be used to manage, provide, and process many different types of tokens (e.g., financial, personal health information (PHI), personally identifiable information (PII), etc.) and/or transactions. . . .  For instance, whether a transaction token is associated with or represents a payment account (e.g., a PAN), PII (personal identity information), PHI (personal health information), etc. As such, if an entity receives a transaction token that is associated with a financial account (e.g., PAN type) the entity may process the received transaction token as being associated with a transaction while if the entity receives a transaction token associated with personal or sensitive information that is not associated with a financial account, the entity may perform different steps (e.g., register a user in a system, exchange stored sensitive information with the received PII token, etc.). For instance, a transaction token may include a social security number, driver's license number, passport number, know your customer (KYC) information, etc., and may be identified as a non-transactable transaction token and/or as including a PII data type of information.
NAGASUNDARAM at [0039-40].
The purpose identifier 205 may identify the purpose of the transaction token. Examples of purpose identifiers may include a non -transactable token identifier (NTTID), a limited use token identifier (LUTID), a payment token identifier (PTID) . . . . A NTTID purpose identifier may identify the transaction token as a non -transactable token that may be stored on a merchant system or other system instead of a real account number. This is done to ensure that the merchant system is not storing financial credentials of users and that it is PCI-DSS compliant.
NAGASUNDARAM at [0090].
	NAGASUNDARAM additionally discloses claim limitations discussed above as disclosed by KUMNICK:

1.5.2, 13.5.2		and transaction information, wherein the transaction information includes a first portion transaction information that can be provided in a card network routing message that uses a routing message standard,
1.5.3, 13.5.3		and wherein a second portion of the transaction information includes supplemental transaction data associated with the merchant application and that cannot be provided in a card network routing message that uses the routing message standard
A transaction ecosystem may be a particular transaction environment such as a closed loop payment transaction environment defined by a merchant (e.g., a merchant card being useable only at that merchant). A TTID purpose indicator may identify a transaction token identifier that includes a transaction identifier instead of a payment account identifier. Entities may use the token purpose identifiers to determine a request associated with the received token and what actions to perform on the received token. For example, a non-transactable token identifier in a transaction token may inform an entity that the token is associated with a loyalty account or other PII information such that the system should log the token as being associated with a consumer and should not try to submit the token in a transaction, while a transactable token may be attempted to be submitted for a transaction.”)
NAGASUNDARAM at [0090] (disclosing further the non-transactable token as a “closed loop” token).
	The present invention claims generating a first non-transactable token, a common identifier, corresponding to the funding instrument, where the funding instrument has been specified by a user device through the payment application. It then claims a related second non-transactable token, defined as a payment token, that maps to the first non-transactable token, the common ID. And finally, it claims binding, or maintaining a mapping, between the user’s account, the first non-transactable token (common identifier) and the second non-transactable token (payment token).
	KUMNICK discloses generating a non-transactable token that corresponds to an account identifier, where the non-transactable payment account identifier token can specify the funding instrument, and further contain information for processing payment, such as the primary account number or “PAN.”  As in the present invention; the identifying account information and funding instrument is also specified through a request to pay, where the transaction is between a user and a merchant application.  KUMNICK discloses the first and second non-transactable tokens of the present invention, namely, a non-transactable account identifier token (payment token), which is “static over time and any number of transactions” (common identifier), and corresponds to the payment account identifier (funding instrument).  KUMNICK’s non-transactable payment account identifier token may further contain tokenized payment information, such as the personal account number (PAN), bank identification number (BIN), or a static tokenized BIN for the corresponding real account identifier.  The non-transactable payment account identifier token “may include characters that indicate that it cannot not be used to conduct a payment transaction,” i.e. is non-transactable.  Because the token is a common identifier, “third party applications about consumer 120 purchases and trends [ ] are tracked via the non-transactable payment account identifier.”
	Thus, KUMNICK discloses the use of a single non-transactable token corresponding to a funding instrument, and a non-transactable token, mapped to the funding instrument, that serves as a common identifier, and binding a user account to a non-transactable token having the characteristics of the common identifier and payment token, as claimed by the present invention.
first portion of data, the transactable token, is sent to the acquirer, and from the acquirer to the card payment network.  Neither type of supplemental data is included as part of a “card network routing message using the routing message standard.”
	The Specification describes this step of the token requestor sending the transactable token to the card network using the routing message standard:
Token requestor 208 may push the transaction information associated with the payment request in action 406 to a card network 402. In an example, card network 402 may be a credit card network, debit card network, automated clearing house (ACH), or other type 30 of network that processes electronic financial transactions. At an action 418, token requestor 208 sends a routing message including the single-use token "Tl" to card network 402 for routing to the token's originator, which generated the token. In an example, the routing message is sent using the ISO-8583 standard, which has specified fields. For example, under the ISO-8583 standard, the routing message may include the merchant ID that identifies the merchant, merchant name, merchant category code (MCC) that specifies 5 items provided by the merchant, and transaction amount.
Specification at ¶ 62.  The cited portions of KUMNICK are in accord with the Specification, because the ISO-8583 standard embodies the routing message standard, which is the standard for transmitting transactable tokens to a card network.
token requestor, and the method steps are performed by the token requestor.  The claims recite beginning at limitation 1.9, a series of four clauses (1.9.1-1.9.4), where the final three clauses are recited as caused by the first; i.e. that the card network routing message using the routing message standard causes the next three steps.  The fact that the first clause (1.9.1) causes the next three steps is not given patentable weight.  The same is true for method claim 13, the causes clause is not required for the completion of the positively recited method steps.
	KUMNICK discloses all steps under the broadest reasonable interpretation of the claim, notwithstanding that KUMNICK does not explicitly disclose the transactable token sent directly, to the card network, with no intermediary device or server in between.  Although the network topology of KUMNICK and the present claims are different, they involve the same elements—a token requestor, token service provider, payment provider, and card network, which utilize a transactable token, non-transactable token, and supplemental data—to produce the same result.
transactable token via a routing standard (ISO-8583 in an embodiment of the present Specification).  Just as in the disclosures of KUMNICK and NAGUSUNDARAM, the “open loop” transactable token returns to its origin point; in the case of the present application, the token service provider.  The supplemental data is never part of the transactable token sent from the token requester to the card network sent via the routing message standard.
	Where KUMNICK discloses the use of only a single non-transactable token associated with the processing of the payment, NAGASUNDARAM discloses using a second non-transactable tokens across entities of a token payment system, where “tokens of numerous types may comingle with other tokens representing various datasets”; “the data type field of the transaction token may inform an entity as to the purpose of the transaction token”; and where “an entity pay perform different actions on different types of tokens.”  NAGASUNDARAM specifically discloses the case where an entity in the token payment system processes a non-transactable token associated with a financial account different than a non-transactable token “associated with personal or sensitive information that is not associated with a financial account.”  The only distinction is the number of non-transactable tokens: KUMNICK discloses the present invention as a single, non-transactable token, bound to a user account, whereas the present invention claims two, distinct, non-transactable tokens bound to a user account.  Thus, the second portion of the transaction information as containing supplemental transaction data that cannot be provided in a card network routing message that uses the routing message standard, does not overcome the disclose of KUMNICK or NAGASUNDARAM.  This because each of the cited prior art discloses supplemental transaction data as coupled to a non-transactable token.  
	Thus, it would be obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the token payment system of KUMNICK to utilize two non-transactable tokens as disclosed by the token payment system of NAGASUNDARAM, such that one non-transactable token is associated with a financial account and the other “associated with personal or sensitive information that is not associated with a financial account,” to arrive at the two non-transactable tokens of the present claims.
	However, the combination of KUMNICK in view of NAGASUNDARAM does not disclose at 1.9.4:  provide . . . to a user device associated with the user . . . information associated with a completion of the second transaction with the card network.
	SPECTOR discloses this limitation regarding a token payment system:
		wherein the sending the card network routing message causes the payment service provider device [. . .] and
1.9.4, 13.9.4		provide the at least some of the supplemental transaction data to a user device associated with the user along with information associated with a completion of the second transaction with the card network without using the routing message standard.
After step 606 of FIG. 6, the process passes to step 608. Step 608 reflects that the transaction has been submitted by the customer. Once submitted by the customer, the merchant sends the token and other transaction information to a suitable financial entity, such as a suitable merchant acquirer 300 or an entity such as 
such contextual data might include receipt data that the merchant wishes to append to the transaction data i.e., receipt data in addition to that required for authorization and settlement of the transaction. Other contextual data that might be appended to transaction data might include particulars of the item purchased. For example, SKU data might be appended to the transaction data if desired by the merchant, customer or other entity. Other contextual data might include indicia reflecting the particular device used by the customer to effect the transaction. In general, any metadata associated with the transaction may be appended to the transaction and stored in the wallet vault 110, as desired.
SPECTOR at 10:63 (disclosing contextual data as the supplemental data of the present application, such that the contextual data includes receipt data).
Paymentech, for processing of the transaction. In conjunction with the output of the transaction information to the merchant acquirer 300, the merchant system may generate a suitable further message to the customer. Such further message may set forth various details of the transaction including the amount of the transaction, particulars of the account used to fund the transaction, as well as a suitable "thank you," for example FIG. 10 is a diagram showing a smartphone with GUI 608' illustrating the processing of step 608 including aspects of further transaction processing, in accordance with one embodiment of the invention.
SPECTOR at 24:60 (disclosing the user device as receiving context data as receipt data associate with completion of the transaction with the card network).
	SPECTOR discloses a payment token system similar to that of KUMNICK and NAGASUNDARAM, involving the request of tokens from a token vault, the generation and storing of supplemental data, and the tokenized payment data processed via a transactable token between the acquirer and card payment network.
	Where KUMNICK discloses supplemental data sent to the wallet application on the user device via the wallet server as part of a second and subsequent transaction operation on the payment system, KUMNICK does not disclose this supplemental data as sent along with completion of a transaction.  SPECTOR discloses precisely such data associated with the completion of a transaction because the contextual data sent to the user device is receipt data generated from the completion of the transaction between the merchant acquirer and the card network.
	Accordingly, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the payment token system of KUMNICK in view of NAGASUNDARAM utilizing two non-transactable tokens, a transactable token, and supplemental data to further include the step of sending contextual receipt data to the wallet application and user device, as disclosed by SPECTOR, to arrive at the invention of the present claims.  Therefore claim 1 and 13 are rendered obvious by KUMNICK in view of NAGASUNDARAM and in further view of SPECTOR.

	Regarding claim 2 KUMNICK discloses:
2.1		sending the payment token and a user's name to the merchant application.  
[A] token service computer (e.g., a token vault) may generate a list of non-transactable payment account identifiers, and that list may be distributed by the token service computer to any entity (e.g., a merchant) that may wish to store or use the non-transactable payment account identifiers.
KUMNICK at 3:51 (disclosing the non-transactable token as the “non-transactable payment account identifier”).
Thus, the token vault 110 can provide both payment information (via a token) and identification (via a non-transactable payment account identifier) without providing the actual PAN associated with the payment account. In some embodiments, the non-transactable payment account identifier may first be generated and associated with the payment account the first time a token is requested for the payment account. The non-transactable payment account identifier may be identified and provided along with tokens in response to any future token requests.

[T]he merchant 130 may receive payment information comprising a token and a non-transactable payment account identifier from the consumer 120 (i.e., a payment device operated by the consumer 120) in a payment transaction. After receiving the token and the non-transactable payment account identifier, the merchant 130 may send the token and the non-transactable payment account identifier to the acquirer 135 for payment authorization.
KUMNICK at 12:21-29.
	KUMNICK discloses all elements of claim 2, where the non-transactable payment token of independent claims 1 and 13 is disclosed by KUMNICK as the non-transactable payment account identifier token, as discussed above.  The non-transactable account identifier token provides identification for the user of a merchant application, and an association between that identification and the non-transactable token, so that the merchant may store and access that token.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the payment token system by KUMNICK in view of NAGASUNDARAM and further in view of SPECTOR at claims 1 and 13, to send the payment token to the merchant application, to arrive at the present claim.  Therefore claim 2 is rendered obvious by KUMNICK in view of NAGASUNDARAM and further in view of SPECTOR.

	Regarding claim 3, KUMNICK discloses:
3.1		sending a login request to the user in response to receiving the request from the merchant application;
3.2		receiving a user's login information including a user's account ID and the user's name, the user's account ID corresponding to the funding instrument.

3.3	 	determining whether the login information is stored in an entry in an account database, the account database storing account information of authenticated users;
[T]he token vault may maintain one-to-one mapping between a token and a primary account number (PAN) represented by the token. . . . Various entities of a tokenization ecosystem may assume the roles of the token service provider. For example, payment networks and issuers or their agents may become the token service provider by implementing the token services according to embodiments of the present invention.
KUMNICK at 6:1-18 
3.4	 	and in response to a determination that the login information is stored in the entry in the account database, authenticating the user, or in response to a determination that the login information is not stored in the account database, rejecting the login request.  
An ‘identification and verification (ID& V) method’ may be used to evaluate whether the person conducting the transaction is the legitimate account holder. . . . Exemplary ID&V methods may be performed using information such as a user signature, a password, an oflline or online personal identification number (PIN), an offline or online enciphered PIN, a combination of offline PIN and signature, a combination of offline enciphered PIN and signature, user biometrics ( e.g. voice recognition, fingerprint matching, etc.), a pattern, a glyph, knowledge-based challenge- responses, hardware tokens (multiple solution options), one time passwords (OTPs) with limited use, software tokens, two-channel authentication processes ( e.g., via phone), etc. Using the ID&V, a confidence level may be established with respect to the token to PAN binding.
KUMNICK at 6:40-59.
	KUMNICK discloses a token payment system where a user and a merchant application engage in an identification and verification (ID& V) method, such as exchanging “a user ID & V method disclosed by KUMNICK, is an element well-known to a person having ordinary skill in the art before the effective filing date of the claimed invention.  Therefore it would have been obvious to a person having ordinary skill in the art before the time of the effective filing date, to modify the payment token system by KUMNICK in view of NAGASUNDARAM and further in view of SPECTOR at claims 1 and 13, to further include the login steps of KUMNICK, to arrive at the present claim.  Therefore claim 3 is rendered obvious by KUMNICK in view of NAGASUNDARAM and further in view of SPECTOR.

	Regarding claims 4 and 14 KUMNICK discloses:
4.1		 obtaining a transactable token corresponding to the common ID and representative of the first transaction;
The method includes receiving a token request associated with account information, determining a non-transactable payment account identifier and a transactable payment token associated with the account information, and providing the non-transactable payment account identifier and the transactable payment token associated with the account information.
KUMNICK at 14:56-62.
4.2		 routing the transactable token to the card network;
The acquirer 135, the payment processing network 140, and the issuer 150, may operate suitable routing tables to route authorization request messages using real account identifiers such as PANs or tokens. Token routing data may be provided or maintained by the token vault 110, and may be communicated to any of the entities in FIG. 1. The payment processing network 140 may be disposed between the acquirer 135 and the issuer 150. . . . An exemplary payment processing network may include VisaNet™. Payment processing networks such as VisaNet™ are able to process credit card transactions, debit card transactions, and other types of commercial transactions.
KUMNICK at 14:10-28.
4.3		 receiving, from by the token service provider device, the transactable token from the card network;
4.4		 de-tokenizing the transactable token;
The payment processing network 140 may be able to de-tokenize any tokens in any authorization request message that is received. For example, the payment processing network 140 may receive an authorization request message including a token and non-transactable payment account identifier, send the token and non-transactable payment account identifier to the token vault 110, receive associated payment account information from the token vault 110, and forward the authorization request message to the issuer 150 with the payment account information. The payment processing network 140 may also receive an authorization response message with the payment account information, and replace some or all of the payment account information with the token and/or non-transactable payment account identifier before forwarding the message to the acquirer 135.
KUMNICK at 14:35-49.
4.5	 	 identifying, based on de-tokenizing the transactable token, the common ID;
The token vault 110 may receive the token and/or non-transactable payment account identifier from the payment processing network 140. In step S260, the token vault 110 may identify the associated payment account information in the token record, and send the payment account information to the payment processing network 140.
KUMNICK at 	17:38-43.
4.6		 identifying the funding instrument corresponding to the common ID;
The token vault 110 may receive the token and/or non-transactable payment account identifier from the payment processing network 140. In step S260, the token vault 110 may identify the associated payment account information in the token record, and send the payment account information to the payment processing network 140.

4.7	 	selecting a payment method within the funding instrument to charge for the transaction;
The merchant 130 is capable providing goods and/or services to the consumer 120. In some embodiments, the merchant 130 may receive payment information comprising a token and a non-transactable payment account identifier from the consumer 120 (i.e., a payment device operated by the consumer 120) in a payment transaction. After receiving the token and the non-transactable payment account identifier, the merchant 130 may send the token and the non-transactable payment account identifier to the acquirer 135 for payment authorization.
KUMNICK at 	12:15-29.
4.8		 sending a charge request including a set of parameters to an issuing bank that approves or rejects charges to the payment method, the set of parameters including the payment method, a user's name, and an amount of the transaction;
In step S270, the payment processing network 140 may replace the token in the authorization request message with the payment account information. For example, if the account information includes a PAN, then the token is removed from the PAN data field in the authorization request message. The PAN is then added back into the authorization request message. The non-transactable payment account identifier may remain in a supplemental data field. Once this is done, the payment processing network 140 may forward the authorization request message to the issuer 150.
KUMNICK 17:44-53.
4.9		 and receiving a charge response from the issuing bank, the charge response specifying an approval or rejection of the charge to the payment method.  
In step S280, the payment processing network 140 receives the authorization response message including the payment account information from the issuer 150. The payment processing network 140 may then query the token vault 110 for information associated with the payment account information, such as the token and non-transactable payment account identifier. The token vault 110 may identify the requested information in the token record and provide it to the payment processing network 140.

	KUMNICK discloses obtaining a transactable token by receiving a transactable payment token associated with the non-transactable payment account identifier token.  A transactable token as disclosed by KUMNICK and the claimed invention (as well as understood in the art) is a token that is routable from its origin, a token service provider or token generator, to a payment network, and then from the payment network back to the token service provider so that the tokenized payment may be authenticated and completed.  The first and second non-transactable tokens claimed by the present invention are disclosed by KUMNICK as discussed at claims 1 and 13.  When the claimed invention uses the term non-transactable payment token to describe the second non-transactable token it is naming a payment token that while termed a “payment token,” is still non-transactable by the claimed invention’s very definition, as discussed at claims 1 and 13.
	As such, KUMNICK discloses all elements of claims 4 and 14.  KUMNICK discloses the transactable token as a transactable payment token, routing that token to a card network, the card network disclosed as an embodiment of a “payment processing network,” de-tokenizing the transactable token to recognize the account identifier, initiating an authorization request, and routing the token back to the token service provider with the approval or rejection of the charge response.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the payment token system by KUMNICK in view of NAGASUNDARAM and further in view of SPECTOR to further include the transactable and non-transactable token payment steps of KUMNICK, to arrive at the present claims.  Therefore claims 4 and 14 are rendered obvious by KUMNICK in view of NAGASUNDARAM and further in view of SPECTOR.

	Regarding claim 5, KUMNICK discloses:
5.1		searching the token vault for the second payment token, the token vault storing information associated with one or more user accounts.
Thus, the token vault 110 can provide both payment information (via a token) and identification (via a non-transactable payment account identifier) without providing the actual PAN associated with the payment account. In some embodiments, the non-transactable payment account identifier may first be generated and associated with the payment account the first time a token is requested for the payment account. The non-transactable payment account identifier may be identified and provided along with tokens in response to any future token requests.”
KUMNICK at 11:26:35.
	KUMNICK discloses all elements of claims 5 and 15 by disclosing a second request, received by a token service computer, accompanied by a non-transactable payment account identifier token; that “non-transactable payment account identifier may be identified and provided along with tokens in response to any future token requests,” so as to obtain a transactable payment token corresponding to the non-transactable payment account identifier token, for use in the second transaction request.  The transactable token is that routed to the card network, an embodiment of which is disclosed by KUMNICK as “VisaNet.”  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the payment token system by KUMNICK in view of NAGASUNDARAM and further in view of SPECTOR at claim 1, to further include searching the token vault, as in KUMNICK, to arrive at the present claim.  Therefore claim 5 is rendered obvious by KUMNICK in view of NAGASUNDARAM and further in view of SPECTOR.

	Regarding claims 7 and 16, KUMNICK discloses:
 identifying the funding instrument corresponding to the common ID;
In a purchase transaction, the consumer 120 may purchase a good or service at a merchant 130. The merchant 130 may then request that the consumer 120 provide payment information to conduct the purchase. Instead of providing a credit card number to the merchant 130, the consumer 120 can use a token to conduct the payment transaction. The consumer 120 may cause the token requestor 115 to request a token to conduct the transaction. In this example, the token requestor 115 may be the consumer's mobile phone or may be a digital wallet that is associated with the consumer's mobile phone. The token requestor 115 may then send a token request to the token vault 110 on behalf of the consumer 120.”);
KUMNICK at 15:34-35.
7.2	 	selecting a payment method within the funding instrument to charge for the second transaction;
The merchant 130 is capable providing goods and/or services to the consumer 120. In some embodiments, the merchant 130 may receive payment information comprising a token and a non-transactable payment account identifier from the consumer 120 (i.e., a payment device operated by the consumer 120) in a payment transaction. After receiving the token and the non-transactable payment account identifier, the merchant 130 may send the token and the non-transactable payment account identifier to the acquirer 135 for payment authorization.
KUMNICK 	at 12:15-29.
7.3		sending a charge request including a set of parameters to an issuing bank that approves or rejects charges to the payment method, the set of parameters including the payment method, a user's name, and an amount of the second transaction;
In step S270, the payment processing network 140 may replace the token in the authorization request message with the payment account information. For example, if the account information includes a PAN, then the token is removed from the PAN data field in the authorization request message. The PAN is then added back into the authorization request message. The non-transactable payment account identifier may remain in a supplemental data field. Once this is done, the payment processing network 140 may forward the authorization request message to the issuer 150.”);

7.4		 receiving a charge response from the issuing bank, the charge response specifying an approval or rejection of the charge to the payment method;
In step S280, the payment processing network 140 receives the authorization response message including the payment account information from the issuer 150. The payment processing network 140 may then query the token vault 110 for information associated with the payment account information, such as the token and non-transactable payment account identifier. The token vault 110 may identify the requested information in the token record and provide it to the payment processing network 140.”).
KUMNICK at 17:64-67, 18:1-5.
	KUMNICK discloses the consumer using the non-transactable payment account identifier token so that payment information (funding instrument) for the consumer may be identified in the token vault; the consumer selecting the corresponding payment information using a payment device in a payment transaction for payment authorization; and the payment processing network replacing “the token in the authorization request message with the payment account information for the issuing bank; and the payment processing network receiving an authorization response message (charge response).  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the payment token system by KUMNICK in view of NAGASUNDARAM and further in view of SPECTOR at claims 1 and 13, to further include the funding instrument and charge request steps of KUNMICK, to arrive at the present claims.  Therefore claims 7 and 16, are rendered obvious by KUMNICK in view of NAGASUNDARAM and further in view of SPECTOR.

	Regarding claim 8, KUMNICK discloses:
 in response to a determination that the second payment token is stored in the token vault, determining whether the second payment token corresponds to supplemental transaction data, wherein if the second payment token corresponds to the supplemental transaction data, the transactable token corresponds to the supplemental transaction data;
In some embodiments, the merchant 130 may then use the non-transactable payment account identifier to identify a purchase record of the consumer 120 and may update the record with the current transaction. The merchant 130 may use the non-transactable payment account identifier-identified consumer 120 record for various applications including online fraud analysis, offline fraud analysis, value added services ( e.g. loyalty, backend applications, reporting), third-party transaction feeds, or any other suitable purposes. The merchant 130 may forward the token, the non-transactable payment account identifier, and other information to the acquirer 135 in an authorization request message. The token may be in the data field in the authorization request message normally reserved for the PAN, while the non-transactable payment account identifier may be placed 15 in a supplemental or discretionary data field such as Field 55. If desired, the data in the supplemental discretionary data field may follow a tag-length-value data format.
KUMNICK at 17:1-18.
Subsequent transactions using different transactable payment tokens using the same payment device may use the same non-transactable payment account identifier. As shown above, because the non-transactable payment account identifier passes through a number of entities in the payments system, each of those entities may retrieve, store, analyze, and process the transaction data associated with the non-transactable payment account identifier. This is the case, even though different payment tokens are used for different transactions conducted with the same underlying account or payment device.
KUMNICK at 18:30-40.
	KUMNICK discloses a non-transactable payment account identifier token that corresponds to supplemental transaction data, such that “the merchant 130 may forward the [transactable payment] token, the non-transactable payment account identifier, and other information to the acquirer 135 in an authorization request message.”  KUMNICK discloses that non-transactable token, in this case the non-transactable payment token, may be contained in a “number of entities in the payments system, each of those entities may retrieve, store, analyze, and process the transaction data associated with the non-transactable payment account identifier.”  KUMNICK discloses that different transactable tokens “are used for different transactions conducted with the same underlying account or payment device.”  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the payment token system by KUMNICK in view of NAGASUNDARAM and further in view of SPECTOR at claim 1 to further include the determining step with respect to the second payment token of KUMNICK, to arrive at present claim.  Therefore claim 8 is rendered obvious by KUMNICK in view of NAGASUNDARAM and further in view of SPECTOR.

	Regarding claim 9, KUMNICK discloses:
9.1	 	storing the supplemental transaction data into the token vault.  
In some embodiments, the merchant 130 and/or the acquirer 135 may be able to provide a non-transactable payment account identifier to the token vault 110 and then receive associated payment account information. Additionally, in some embodiments, the merchant 130 and/or the acquirer 135 may provide payment account information to the token vault 110, and then receive an associated non-transactable payment account identifier. For example, a merchant 130 may send a "Get PAN" request that includes the non-transactable payment account identifier to the token vault 110, and the token vault 110 may respond with the PAN information. Alternatively, the merchant 130 may send a "Get non-transactable payment account identifier" request including the PAN and/or the transactable payment token to the token vault 110, and receive a non-transactable payment account identifier associated with the PAN.
KUMNICK at 13:61-67.
	KUMNICK discloses obtaining supplemental data by its association with the non-transactable payment account identifier token where a “supplemental discretionary data field storing the supplemental data in the token vault by “provid[ing] a non-transactable payment account identifier to the token vault 110 and then receiv[ing] associated payment account information.”  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the payment token system by KUMNICK in view of NAGASUNDARAM and further in view of SPECTOR at claims 1 and 8 to further include storing the supplemental transaction data of KUMNICK, to arrive at the present claim.  Therefore claim 9 is rendered obvious by KUMNICK in view of NAGASUNDARAM and further in view of SPECTOR.

	Regarding claim 11 KUMNICK discloses:
		The system of claim 1, wherein the providing, to the pavment service provider device, the at least some of the first portion of the transaction information and at least some of the supplemental transaction data without using the routing message standard includes:
11.1	 	sending, via the token service provider device, a second charge request to the payment service provider device, the second charge request specifying the funding instrument, the amount of the second transaction, a merchant identifier, and the at least some of the supplemental transaction data.  
In step S270, the payment processing network 140 may replace the token in the authorization request message with the payment account information. For example, if the account information includes a PAN, then the token is removed from the PAN data field in the authorization request message. The PAN is then added back into the authorization request message. The non-transactable payment account identifier may remain in a supplemental data field. Once this is done, the payment processing network 140 may forward the authorization request message to the issuer 150.

	KUMNICK discloses the “payment processing network,” having received a transactable payment token as part of a charge request, finding the payment account information and transaction data located in the “supplemental data field.”  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the payment token system by KUMNICK in view of NAGASUNDARAM and further in view of SPECTOR at claim 1 to further include the second charge request step of KUMNICK, to arrive at the present claim.  Therefore claim 11 is rendered obvious by KUMNICK in view of NAGASUNDARAM and further in view of SPECTOR.

	Regarding claim 18 KUMNICK discloses:
18.1		if the second payment token corresponds to the common ID, the funding instrument is provided by the payment service provider device to the user.
Subsequent transactions using different transactable payment tokens using the same payment device may use the same non-transactable payment account identifier. As shown above, because the non-transactable payment account identifier passes through a number of entities in the payments system, each of those entities may retrieve, store, analyze, and process the transaction data associated with the non-transactable payment account identifier. This is the case, even though different payment tokens are used for different transactions conducted with the same underlying account or payment device.
KUMNICK at 18:30-40.
	KUMNICK disclose the transactable payment token correspond to the non-transactable payment token, the non-transactable payment account identifier.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the payment token system by KUMNICK in view of NAGASUNDARAM and further in view of SPECTOR to include the transactable payment 

	Regarding claim 19 KUMNICK discloses:
19.1.1		wherein the transactable token is a single-use token
The method includes receiving a token request associated with account information, determining a non-transactable payment account identifier and a transactable payment token associated with the account information, and providing the non-transactable payment account identifier and the transactable payment token associated with the account information.
KUMNICK at 14:56-62.
19.1.2 		 that is routable back to the token service provider device that issued the token.  
The acquirer 135, the payment processing network 140, and the issuer 150, may operate suitable routing tables to route authorization request messages using real account identifiers such as PANs or tokens. Token routing data may be provided or maintained by the token vault 110, and may be communicated to any of the entities in FIG. 1. The payment processing network 140 may be disposed between the acquirer 135 and the issuer 150. . . . An exemplary payment processing network may include VisaNet™. Payment processing networks such as VisaNet™ are able to process credit card transactions, debit card transactions, and other types of commercial transactions.
KUMNICK at 14:10-28.
	However, KUMNICK does not disclose wherein the transactable token is a single-use token.
	NAGASUNDARAM discloses a single-use token:
[A] consumer may request a token through a mobile wallet that is associated with a particular merchant. Accordingly, the token may include a condition limiting the transaction tokens to use at the merchant, may be limited in geographic acceptability to a location within 100 miles of the consumer's home address, and the merchant's mobile application may only allow single use tokens so the token a limited use token identifier (LUTID), a payment token identifier (PTID), an ecosystem specific token identifier (ESTID), and an actionable payment/transaction identifier (TTID). . . . A LUTID purpose identifier identify the transaction token as being a limited use token.”
NAGASUNDARAM at [0108].
	KUMNICK discloses a transactable payment token that a payment processing network may route to and from the token vault.  NAGASUNDARAM discloses a limited use token identifier for a transaction token, which is a type of transaction token that may be a single use token.  The token payment systems disclosed by KUMNICK and NAGASUNDARAM were both well-known to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention.  A person having ordinary skill in the art would reasonably expect the token payment system of KUMNICK, in combination with the single-use token taught by NAGASUNDARAM, to retain their respective properties and functions.  Therefore, by the rationale outlined above, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the payment token system of KUMNICK in view of NAGASUNDARAM and further in view of SPECTOR with the single-use token of NAGASUNDARAM to obtain the claimed invention.  Therefore claim 19 is rendered obvious by KUMNICK in view of NAGASUNDARAM and further in view of SPECTOR.

	Regarding independent claim 20, KUMNICK discloses:
		A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
 receiving, from a token requestor device, a request for a transactable token corresponding to a common ID and supplemental transaction data, wherein the request for the transactable token is in response to a request to pay for a transaction using a user's account with a payment service provider device;
The method comprises receiving, by a token service computer, a token request comprising a primary account identifier from a token requestor computer, and then determining, by the token service computer, a transactable payment token and a non-transactable payment account identifier associated with the primary account identifier.
KUMNICK at 2:9.
In a purchase transaction, the consumer 120 may purchase a good or service at a merchant 130. The merchant 130 may then request that the consumer 120 provide payment information to conduct the purchase. Instead of providing a credit card number to the merchant 130, the consumer 120 can use a token to conduct the payment transaction. The consumer 120 may cause the token requestor 115 to request a token to conduct the transaction.
KUMNICK at 15:34-41.
Referring to FIG. 4, in step S400, a wallet application 302B in a payment device 302 (e.g., a mobile phone) may send a token request to a tokenization service computer 322. The token request may include an account identifier such as a PAN or some other identifier related to the account. Further details on token requests are provided above
KUMNICK at 19:56.
20.1.2	 	and the request includes transaction information, wherein a first portion of the transaction information includes information that can be provided in a card network routing message that uses a routing message standard, 
In step S270, the payment processing network 140 may replace the token in the authorization request message with the payment account information. For example, if the account information includes a PAN, then the token is removed from the PAN data field in the authorization request message. The PAN is then added back into the authorization request message. The non-transactable payment account identifier may remain in a supplemental data field. Once this is done, the 
KUMNICK at 17:44-53.
20.1.3		and wherein a second portion of the transaction information includes the supplemental transaction data associated with a merchant application and that cannot be provided in a card network routing message that uses the routing message standard;
In step S404, before or after step S402, one or more value added service data sources 316A, 318 may directly or indirectly transmit value added service data to the wallet application 302B on the payment device 302. The data sources may include value added services data 316A from the wallet server 316 or value added data from the external value added services computer 318. . . . The wallet application 302B passes the data from the token service computer 322 and the value added service data source(s) 316, 318 to the data transmit application 302A in the payment device 302A. The data transmit application 302A operating in conjunction with a data processor on the payment device 302A generates a transaction payload and it may be in the form of a data element such as a QR code. Other data elements such as a cryptogram may be generated by the payment device 302A and may be included in the transaction payload. By incorporating value added services data from the wallet application 302B in the payment device 302 with the token, value added services that can benefit the consumer or others can be easily provided at the point of transaction. . . . The value added services data may be in any suitable form, and may include any suitable type of data. It may include strings of characters, image files, videos, etc. Each piece of value added data may have a tag value associated with it. The tag may be defined by the entity (e.g., a payment processing network) that originates or processes the value added services data. Table 1 below provides examples of value added services data.
KUMNICK at 20:10-35 (disclosing that the supplemental data is not limited to data provided in a card network routing message and may include strings of characters, image files, videos, etc”).
20.2	 	generating the transactable token that is representative of the transaction, that corresponds to the common ID, and that is associated with the supplemental transaction data;
the wallet application 302B receives the value added services data, the token, the non-transactable account identifier, and any other suitable information in the token response from the tokenization service computer 322, the data transmit application 302A may obtain and consolidate this information into a single data element. The single data element can be transmitted to the POS terminal 306 at the merchant. For instance, the data transmit application 302A may be a QR code generation module, which may generate a single QR code which encodes the token, the non-transactable account identifier, and any value added services data. Other information that may be included in the single data element may include cryptograms or other information that may be generated by the payment device 302. In other embodiments, multiple data elements can be generated to encode the token and its associated data, as well as the value added services data.
KUMNICK at 21:10 (disclosing the wallet application, as the token requestor, generating a “single data element” or payment token, comprising the transactable token, any associated non-transactable tokens, and the “value added services data.”)
[A] token service computer (e.g., a token vault) may generate a list of non-transactable payment account identifiers, and that list may be distributed by the token service computer to any entity (e.g., a merchant) that may wish to store or use the non-transactable payment account identifiers.
KUMNICK at 3:51-59 (disclosing the token service provider as generating “a list of non-transactable tokens,” such that more than one non-transactable token may be generated).
A ‘non-transactable payment account identifier’ (alternatively referred to as a "PAID") may be any string of characters that identify an accountholder and that is not used to conduct a payment transaction on an underlying account. For example, in some embodiments, a non-transactable payment account identifier may be 16-19 digits ( or any other suitable length) and may be based on the format and rules of a PAN (primary account number). The non-transactable payment account identifier may be static over time and any number of transactions. A non-transactable account identifier may have a BIN (bank identification number) that is the same as the BIN for the corresponding real account identifier. Alternatively, it may have a BIN that is derived from or completely random with respect to the real BIN. The BIN in the non-transactable account identifier could also be a static tokenized BIN. In some embodiments, the non-transactable payment account identifier may include one or more characters that may indicate that it cannot be used to conduct a payment transaction.

20.3.1		 sending, the transactable token to the token requestor device 
The method includes receiving a token request associated with account information, determining a non-transactable payment account identifier and a transactable payment token associated with the account information, and providing the non-transactable payment account identifier and the transactable payment token associated with the account information.
KUMNICK at 14:56-62.
In step S402, after the token request is received by the tokenization service computer 322, the tokenization service computer 322 performs any desired fraud or status checks on the token request. If the checks indicate that a token can be issued, the tokenization service computer 322 can transmit a token to the wallet application 302B in the payment device 302.
KUMNICK at 19:61.
		that causes
[AltContent: connector]
NOTE: The scope of claim 20 is limited to those steps that are implemented by the token service provider and the causes clause, which appears twice in this claim, is not required as a condition precedent.
[AltContent: connector]
20.3.2		 the token requestor device to send a card network routing message that uses the routing message standard and that includes at least some of the first portion of the transaction information and the transactable token to a card network;
Token routing data may be provided or maintained by the token vault 110, and may be communicated to any of the entities in FIG. 1. The payment processing network 140 may be disposed between the acquirer 135 and the issuer 150. . . . An exemplary payment processing network may include VisaNet™. Payment 
KUMNICK at 14:10-28 with Figs. 1, 4 (disclosing the token routing data originating from the token vault, sent to the token requestor, and transmitted via the acquirer S410 to the card network using the routing message standard ).
The cloud based payments platform 320 may include a gateway that supplies transactable payment tokens, non-transactable payment account identifiers and other information directly or indirectly to the payment device 302.
KUMNICK at 19:29 (disclosing the transactable payment token as at least part of the first portion transaction data, and a second portion as the non-transactable account identifiers).
In step S410, after receiving the authorization request message from the POS terminal 306, the authorization request message is then transmitted from the acquirer computer 310 to the payment processing network 312.
KUMNICK at 22:10 (disclosing the step of the acquirer computer sending only the transactable token via the card network routing standard to the payment processing network).
20.4		 receiving the transactable token from the card network using the routing message standard;
After the payment processing network 312 receives the authorization request message, it may then alter the authorization request message. For example, a computer in the payment processing network 312 may provide the token, the token expiration date, and any other appropriate information to the tokenization service computer 322. If the token is valid, the tokenization service computer 322 may then provide the real account identifier to the payment processing network 312. The payment processing network can then replace the token and the token expiration date in the authorization request message with the real account identifier (e.g., a PAN) and the expiration date for the real account identifier.
KUMNICK at 22:14 (disclosing the transactable token as routed back to its originator, the token service computer, to execute the next step of processing the transaction by replacing the tokenized data with the real account data and sending that data back to the payment network; this step does not involve any supplemental transaction data).
de-tokenizing the transactable token to identify the common ID, a funding instrument, and the supplemental transaction data stored;
The payment processing network 140 may be able to de-tokenize any tokens in any authorization request message that is received. For example, the payment processing network 140 may receive an authorization request message including a token and non-transactable payment account identifier, send the token and non-transactable payment account identifier to the token vault 110, receive associated payment account information from the token vault 110, and forward the authorization request message to the issuer 150 with the payment account information. The payment processing network 140 may also receive an authorization response message with the payment account information, and replace some or all of the payment account information with the token and/or non-transactable payment account identifier before forwarding the message to the acquirer 135.
KUMNICK at 14:35-45; KUMNICK at 22:14 (disclosing as at 20.4 the de-tokenization at the token service computer).
20.6.1		and providing, to a payment service provider device, the at least some of the first portion of the transaction information that includes the funding instrument and at least some of the supplemental transaction data without using the routing message standard,
In step S402, after the token request is received by the tokenization service computer 322 . . . the tokenization service computer 322 can transmit a token to the wallet application 302B in the payment device 302. In addition to the token, the tokenization service computer 322 may transmit other information including one or more of a token expiration date, a token requestor ID, a digital wallet ID, and a non-transactable payment account identifier to the wallet application 302B on the payment device 302. The token and the other information may be transmitted to the wallet application 302B in the payment device 302 in a single communication or in multiple communications.
KUMNICK at 19:62 (disclosing the token service computer sending supplemental data to the wallet server 316 (payment service provider device), where data supplemental to the transactable 
The wallet server 316 may comprise a data processor, a memory and a computer readable medium. The VAS [value added services] module 316A and the payment module 316B may reside in the memory and/or the computer readable medium. The wallet server 316 may store payment account data (e.g., transactable payment tokens) that may be used by the payment device 302 to conduct purchase transactions. The external value added services computer 318 may be operated by an entity that is different than the other entities shown in FIG. 3. It may provide value added data (described above and below) to the wallet server 316 and the payment device 302
KUMNICK at 19:29-35 (disclosing the wallet server as the payment provider device, receiving the value added services data from a computer external to the wallet server).
		wherein the transaction information received by the payment service provider device causes the payment service provider device to
20.6.2		complete the second transaction with the card network using the at least some of the transaction information, not using the supplemental transaction data, and using the routing message standard,
After the payment processing network 312 receives the authorization request message, it may then alter the authorization request message. For example, a computer in the payment processing network 312 may provide the token, the token expiration date, and any other appropriate information to the tokenization service computer 322. If the token is valid, the tokenization service computer 322 may then provide the real account identifier to the payment processing network 312. The payment processing network can then replace the token and the token expiration date in the authorization request message with the real account identifier (e.g., a PAN) and the expiration date for the real account identifier.
KUMNICK at 22:14 (disclosing the transactable token as routed back to its originator, the token service computer, to execute the next step of processing the transaction by replacing the tokenized data with the real account data and sending that data back to the payment network; this step does not involve any supplemental transaction data);

20.6.3		and provide the at least some of the supplemental transaction data to a user device associated with the user along with information associated with a completion of the second transaction with the card network without using the routing message standard.
In step S404, before or after step S402, one or more value added service data sources 316A, 318 may directly or indirectly transmit value added service data to the wallet application 302B on the payment device 302. The data sources may include value added services data 316A from the wallet server 316 or value added data from the external value added services computer 318. . . . The wallet application 302B passes the data from the token service computer 322 and the value added service data source(s) 316, 318 to the data transmit application 302A in the payment device 302A. The data transmit application 302A operating in conjunction with a data processor on the payment device 302A generates a transaction payload and it may be in the form of a data element such as a QR code.
KUMNICK at 20:10-35 (disclosing the payment device with wallet application receiving the supplemental data from the wallet server, where the wallet server is the payment service provider and the wallet application is on the user device).
	NAGASUNDARAM discloses further, as at independent claims 1 and 13, what KUMNICK also discloses:
20.1.3		[. . . ] and wherein a second portion of the transaction information includes the supplemental transaction data associated with a merchant application and that cannot be provided in a card network routing message that uses the routing message standard;
A transaction ecosystem may be a particular transaction environment such as a closed loop payment transaction environment defined by a merchant (e.g., a merchant card being useable only at that merchant). A TTID purpose indicator may identify a transaction token identifier that includes a transaction identifier instead of a payment account identifier. Entities may use the token purpose identifiers to determine a request associated with the received token and what actions to perform on the received token. For example, a non-transactable token identifier in a transaction token may inform an entity that the token is associated with a loyalty account or other PII information such that the system should log the token as being associated with a consumer and should not try to submit the token in a transaction, while a transactable token may be attempted to be submitted for a transaction.
NAGASUNDARAM at [0090] (disclosing further the non-transactable token as containing data that should not be submitted with the transactable token as part of the card network routing message).
	Independent claim 20 recites steps that are embodied by Figs. 6A-6E, just as in independent claims 1 and 13, with the distinction that claim 20 is directed to a the non-transitory computer readable medium that is the token service provider, as opposed to claims 1 and 13, which recite steps implemented by the token requestor.  Claim 20 is otherwise commensurate in scope with limitations 1.5-1.9.  The disclosure of KUMNICK with respect to these limitations is identical to that provided with respect to independent claims 1 and 13, and thus the full analysis will not be repeated.
	At 20.4, the step of receiving the transactable token network using the routing message is recited.  This is described by Fig. 6C step 630.  The transactable token is the “open loop” token disclosed by KUMNICK that returns to the token service provider, where it originated.  Fig. 6C 632 describes limitation 20.5 where the de-tokenizing occurs.  KUMNICK fully discloses these steps as cited above.
cannot be submitted with the transactable token as part of the card network routing message.  Both NAGASUNDARAM and KUMNICK disclose the use of a “closed loop” non-transactable token.  This token may be sent between payment entities without the use of the routing message standard.  Neither the disclosures of KUMNICK nor NAGASUNDARAM explicitly limit the storing or sending of supplemental data.  Moreover, NAGASUNDARAM explicitly discloses the non-transactable token as a means to send and store supplemental data without the use of the routing message standard recited at 20.6.  
	Therefore it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the non-transactable token of KUMNICK to specifically include the non-transactable data of NAGASUNDARAM that is not sent to the card network, to arrive at the invention of the present claim.
	However, the combination of KUMNICK in view of NAGASUNDARAM does not disclose at 20.6.3:  provide . . . to a user device associated with the user . . . information associated with a completion of the second transaction with the card network.
	SPECTOR discloses this limitation regarding a token payment system:
		wherein the transaction information received by the payment service provider device causes the payment service provider device to [. . .]
20.6.3		and provide the at least some of the supplemental transaction data to a user device associated with the user along with information associated with a completion of the second transaction with the card network without using the routing message standard.
After step 606 of FIG. 6, the process passes to step 608. Step 608 reflects that the transaction has been submitted by the customer. Once submitted by the customer, 
The tracking portion [111 of the wallet vault 110] may also perform processing so as to allow contextual data to be associated with a transaction, and maintained with the transaction data, in the wallet vault 110. For example, such contextual data might include receipt data that the merchant wishes to append to the transaction data i.e., receipt data in addition to that required for authorization and settlement of the transaction. Other contextual data that might be appended to transaction data might include particulars of the item purchased. For example, SKU data might be appended to the transaction data if desired by the merchant, customer or other entity. Other contextual data might include indicia reflecting the particular device used by the customer to effect the transaction. In general, any metadata associated with the transaction may be appended to the transaction and stored in the wallet vault 110, as desired.
SPECTOR at 10:63 (disclosing contextual data as the supplemental data of the present application, such that the contextual data includes receipt data).
Paymentech, for processing of the transaction. In conjunction with the output of the transaction information to the merchant acquirer 300, the merchant system may generate a suitable further message to the customer. Such further message may set forth various details of the transaction including the amount of the transaction, particulars of the account used to fund the transaction, as well as a suitable "thank you," for example FIG. 10 is a diagram showing a smartphone with GUI 608' illustrating the processing of step 608 including aspects of further transaction processing, in accordance with one embodiment of the invention.
SPECTOR at 24:60 (disclosing the user device as receiving context data as receipt data associate with completion of the transaction with the card network).
	SPECTOR discloses a payment token system similar to that of KUMNICK and NAGASUNDARAM, involving the request of tokens from a token vault, the generation and storing of supplemental data, and the tokenized payment data processed via a transactable token between the acquirer and card payment network.
	Where KUMNICK discloses supplemental data sent to the wallet application on the user device via the wallet server as part of a second and subsequent transaction operation on the completion of a transaction.  SPECTOR discloses precisely such data associated with the completion of a transaction because the contextual data sent to the user device is receipt data generated from the completion of the transaction between the merchant acquirer and the card network.
	Accordingly, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the payment token system of KUMNICK in view of NAGASUNDARAM utilizing two non-transactable tokens, a transactable token, and supplemental data to further include the step of sending contextual receipt data to the wallet application and user device, as disclosed by SPECTOR, to arrive at the invention of the present claims.  Therefore claim 20 is rendered obvious by KUMNICK in view of NAGASUNDARAM and further in view of SPECTOR and in further view of SPECTOR.

	Regarding claim 21 KUMNICK in view of NAGASUNDARAM at independent claim 20 discloses, 
21.1		the at least some supplemental transaction data provided by the payment service provider device to the user device is provided in an e-receipt to the user device.
	However, KUMNICK in view of NAGASUNDARAM do not explicitly disclose: where the supplemental transaction data is provided by the payment provider device to the user device in an e-receipt to the user device.
	SPECTOR discloses the limitation in full with respect to the “contextual transaction data” of its own token payment system:
provided by the payment service provider device to the user device is provided in an e-receipt to the user device.
The tracking portion [111 of the wallet vault 110] may also perform processing so as to allow contextual data to be associated with a transaction, and maintained with the transaction data, in the wallet vault 110. For example, such contextual data might include receipt data that the merchant wishes to append to the transaction data i.e., receipt data in addition to that required for authorization and settlement of the transaction.
SPECTOR at 10:63 (disclosing contextual data as the supplemental data of the present application, such that the contextual data includes receipt data); Figs. 6, 10 (disclosing the provisioning of the e-receipt data to the user device).
	The supplemental transaction data sent from the payment provider device to the user device is disclosed by SPECTOR to include e-receipt data.  Thus, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the payment token system with supplemental transaction data sent from the payment provider device to the user device, at independent claim 20 by KUMNICK in view of NAGASUNDARAM and further in view of SPECTOR, to explicitly include the e-receipt data as disclosed by SPECTOR, to arrive at the invention of the present application.  Therefore claim 21 is rendered obvious by KUMNICK in view of NAGASUNDARAM and further in view of SPECTOR.

	Regarding claim 22, NAGASUNDARAM discloses:
22.1	 	invoking an Application Programming Interface (API) call exposed by the payment service provider device that causes the at least some of the first portion of the transaction information that includes the funding instrument and the at least some of the supplemental transaction data to be passed to the payment service provider device.
The token issuer 160 may interface with the token requestor 120 (e.g., mobile communication device) using a token requestor API interface. The token requestor API interface may provide a standard interface for the token requestor 120 to request and receive an issued transaction token, request and receive information regarding whether a transaction token is activated or deactivated, authenticate a received transaction token, and/or manage the transaction token through its lifecycle. . . . The token issuer 160 may communicate with the merchant computer 130 through the use of merchant APIs. The token issuer 160 may exchange tokens and process or route tokens to an appropriate entity for the merchant operating the merchant computer 130. Additionally, the token issuer 160 may communicate with acquirer computer 140 through acquirer APIs. The acquirer APIs may standardize messaging between the merchant or acquirer computers 130, 140 such that the acquirer and/or merchant may exchange and route transaction tokens. The standardized API interface may also support preferred debit routing so that particular networks may be used during transaction token transaction routing. The token issuer 160 may interface with an issuer computer 170 using issuer APIs. The token issuer 160 registers and authenticates transaction tokens for the issuer.
NAGASUNDARAM at [0079-81].
	NAGASUNDARAM fully discloses the Application Programming Interface (API) as recited at claim 22.  It would have been obvious to a person having ordinary skill in the art before the effective filing data of the claimed invention to further modify the payment token system at independent claim 20 by KUMNICK in view of NAGASUNDARAM and further in view of SPECTOR to involve an API.  Therefore claim 22 is rendered obvious by KUMNICK in view of NAGASUNDARAM and further in view of SPECTOR.

	Regarding claim 23, KUMNICK in view of NAGASUNDARAM disclose as at independent claim 20:
supplemental transaction data and the corresponding common ID when sending the transactable token to the token requestor device.
	KUMNICK at 24:31-33, 17:44-53, 20:10-35, and 14:56-62 (disclosing, as cited at independent claim 20, the emphasized elements).
	However, KUMNICK in view of NAGASUNDARAM do not explicitly disclose: publishing a notification.
	SPECTOR discloses what KUMNICK in view of NAGASUNDARAM does not:
23.1	 	publishing a notification that includes [contextual data] and the corresponding [token attributes] when sending the transactable token to the token requestor device.
As shown, the wallet vault 110 includes the general processing portion 110', as described above. Further, the wallet vault 110 includes a tracking portion 111, a reconciliation portion 112, an account adjustment portion 113, a report portion 114, a notification (i.e. alerts) portion 115 and a promotion portion 116. 
The report portion 114 generates and sends a variety of reports to the customer, the merchant, the issuer bank, or to some other entity. The notification portion 115 sends notifications and/or alerts to the customer or other entity.
In general, it is appreciated that the tracking portion 111 may track a wide variety of attributes of a transaction. The tracking portion may of course track transaction amount, transaction date, the merchant, and other basic transaction attributes. Further, the tracking portion may input and store various other attributes associated with the transaction, such as the particular device that was used for a transaction, the GPS location of the transaction, and other attributes. It is appreciated that transaction reversals, as described in detail below, may in particular utilize such further attributes. For example, the GPS location at which a transaction was effected may be helpful in reminding a customer regarding the particulars of a transaction.
SPECTOR at 8:59, 9:25;
The wallet vault 110 may also include a notification portion 115. The notification portion 115 may be provided to send various notifications, i.e. alerts, to the customer or other entity upon a certain action being observed. For example, 
SPECTOR at 13:23.
	SPECTOR discloses a notifiicatio portion of the token vault, where token vault is equivalent to the token service provider sending a notification when the token vault provisions a token to the token requestor device.  Thus, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the payment token system at independent claim 20 by KUMNICK in view of NAGASUNDARAM and further in view of SPECTOR, to include the “notification portion” of the token vault of SPECTOR, to arrive at the invention of the present application.  Therefore claim 21 is rendered obvious by KUMNICK in view of NAGASUNDARAM and further in view of SPECTOR.

	Regarding claim 24, NAGASUNDARAM discloses:
24.1		 simultaneously passing the supplemental transaction data to a switch module that calls an API exposed by the payment service provider device when sending the transactable token to the token requestor device.
	NAGASUNDARAM at [0079-81] (disclosing the API interface for entities of the payment system, as cited at claim 22).
	The discussions follows as at claim 22.  NAGASUNDARAM discloses an API interface that utilizes “a switch module,” which is interpreted as a module involved in the “exchange [of] tokens and processes or route tokens to an appropriate entity.”  It would have been obvious to a person having ordinary skill in the art before the effective filing data of the claimed invention to further modify the payment token system of independent claim 20 by KUMNICK in view of 

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
BODING US 20140089192 A1 [0026] "Supplemental data" may include any suitable information that can help determine an outcome for a transaction that supplements the transaction data. In some embodiments of the invention, supplemental data is obtained after a transaction is initiated by a user and after a first transaction score is determined. Supplemental data may be similar to data elements in transaction data, or may be different. For example, supplemental data received from external may include data elements such as user shipping address, billing address, phone number, e-mail address, etc. Alternatively or additionally, supplemental data may include non-transaction data including credit scores, social network association information, home value, credit history, and other information. Another example of supplemental data may include data that is obtained after doing an additional out-of-band lookup that requires additional consumer validation, like responding to an SMS text message or e-mail. Another example of supplemental data may include data obtained from a deeper analysis that takes longer than the time allotted for a transaction, such as a complex historical transaction analysis. Another example of supplemental data may include data that results from performing a 
OZVAT US 20140114860 A1 [0061] The point of sale terminal 102 may be capable of providing the collected account information (and other sensitive information) to a payment service(s) 104 in the tokenization and payment management system 120 (payment processor). . . . [0062] The tokenizer encryption service 110 validates credentials and identifies keys for the encrypted data. The tokenizer encryption service 110 may leverage a data tier 114 populated by analytics 116 system and CRM application(s) in order to perform validation and identification of keys. The data is then submitted to a hardware security module 108 for decryption and the generation of a token. The token includes a primary account number (PAN), a group ID (GID), an expiration date for the token, and an expiration date for the card. 
[0064] The token, which is encrypted, and clear text of the data supplied by the point of sale terminal 102 are returned to the tokenizer encryption service 110, and subsequently to the payment service(s) 104. The payment service(s) 104 transfers the clear text to the payment system(s) 106 for a transaction response. The response is then provided, along with the token, back to the merchant. The merchant may then store the encrypted token in a local database for later transactions. [0069] The server 214 determines if token is present and/or if data is encrypted. If not encrypted and the merchant is not setup for tokenization, the clear text data is transferred to the payment system(s) 106 (such as Global Card Bank, Visa, etc.) for approval or declining. Otherwise, if the data includes a token or encrypted data, it may be provided to the tokenizer encryption service 110, as previously discussed. [0071] Lastly, FIG. 4 is an example process flow diagram for 
Relevant Art Cited in Prior Actions
LAXMINARAYANAN US 20150046338 A1 [0152] At step 824, payment processing network A 160 may then modify the authorization response message to remove the account identifier (e.g., PAN) and send the modified authorization response message including the token to the acquirer computer 150. In some embodiments, the payment processing network A 160 may optionally provide the last four digits of the real account identifier (e.g., PAN) to the acquirer computer 150 in the modified authorization response message for printing on the receipt or otherwise confirming with the consumer that the correct account was charged or used for the transaction.
PALANISAMY US 20150312038 A1 [0058] Token generation module 412 can be configured to generate a token or retrieve sensitive information in response to processing a request for a token or sensitive information from a token requestor (e.g., an application 
CAMPOS US 10037526 B2 [5:39-6:14] “Consumer use of value tokens typically involves a vendor, a redeeming merchant or retailer, and an issuer. In various embodiments, the vendor, redeeming merchant, and issuer may be the same, different, or related entities. . . . .  An entity that will accept a value token for business transactions, for example as tender for a purchase, may be referred to as a redeeming merchant or retailer. . . .  An entity that provides the financial backing and/or payment processing for a given value token such as a prepaid card or account may be referred to as the issuer. tokens issued directly by the merchant, sometimes referred to as closed-loop prepaid cards), and in some embodiments the vendor may also be the issuer and/or the redeeming merchant (e.g., a prepaid card or token issued, sold, and redeemed by the same merchant). Issuers also include financial institutions such as banks, VISA, MasterCard, American Express, etc., and value tokens issued by such institutions may be readily accepted by a number of redeeming merchants to conduct transactions such as purchases (sometimes referred to as open loop prepaid cards or tokens since they may be redeemed at a number of different merchants). Issuers may also be the providers of branded electronic wallets such as Google, Facebook, Twitter, and the like, and in some embodiments such branded wallet contains value tokens associated with the issuer (e.g., Google “cash” or credits, Pay Pal currency, Facebook electronic currency, etc.) and may contain or be associated with a sub-wallet containing gift card-related value tokens, a sub-wallet containing credit card-related value tokens, a sub-wallet containing debit card-related value tokens, or a combination thereof.
MCCULLAGH US 9704155 B2 [2:39-60] The order information, the authorization request, and the request to create an account may be sent to the merchant service provider in the form of an HTML post, for example. The HOP [hosted order page], which is provided by the merchant service provider, displays a payment page to the consumer. The payment page renders the order information and prompts the consumer to input his payment information, such as credit card or e-check information. The merchant service provider then creates an account for the consumer on the merchant service provider's database, stores the payment information in the user account, tokenizes the payment 
KIM US 20200160325A1 [0147] In various embodiments of the present disclosure, with reference to FIG. 6, the token requester server 624 is capable of providing interface for processing payment-related information. For example, the token requester server 624 is capable of issuing, deleting or activating payment-related information (e.g., token). The token requester server 624 is capable of controlling information required for payment, while being functionally or operatively connected with the payment manager 414. [0148] In various embodiments of the present disclosure, the payment application 612 of the electronic device 610 is functionally or operatively connected to the payment service server 622 of the payment server 620. For example, the payment application 612 is capable of transmitting/receiving payment-related information to/from the payment server 620. In an embodiment of the present disclosure, the payment manager 614 of the electronic device 610 is functionally or operatively connected to the token requester server 624 of the payment server 620. For example, the payment manager 614 is capable of transmitting/receiving payment-related information to/from the token requester server 624.
SHASTRY US 20150356560 A1 [0069] The user may log into the first mobile application 202 using his/her user credentials associated with the authorization entity. Upon successful login to the first mobile application 202, the first SDK 208 may use a device identifier associated with the user device or generate a device fingerprint unique to the user device that can later be used to verify the user device. Data used to generate the device fingerprint may include, but is not limited to, a unique identifier assigned by the operating system, an International Mobile Station Equipment Identity (IMEI) number, OS version, plug-in version, etc. It can be appreciated that the data used to generate the device fingerprint may not require any active participation from the user, aside from successfully logging into the first mobile application 202. The first mobile application 202 may send, via the first SDK 208, a first set of user information to the payment processing server 206 (step 1). For example, the first set of user information may include the generated device fingerprint and data associated with a user account including, for example, a primary account number (PAN), zip code, a cardholder verification value (CVV2), and the like. In some embodiments, the payment processing server 206 may access a database to make sure that the received device fingerprint is not among blacklisted device fingerprints associated with devices known to have been used for fraudulent transactions. Upon receiving the first set of user information and confirming that the user device has not been used for fraudulent transactions, the payment processing server 206 may register the user device and the first mobile application 202. The payment processing server 206 may generate a token and send it to the first mobile application 202. The token may have a status of a high quality token (i.e. the token may be associated 
WHITEHOUSE US 20170132633 A1 [0109] "Method 300 may be interpreted as an exemplary implementation of a secured payment from the perspective of a payer user, e.g., through a client computing device associated with the payer user. Regarding FIG. 3 and method 300, at an operation 302, one or more attributes of a payment are presented to a payer user (e.g., a payer). The one or more attributes include a payment amount to be debited from a secured payment account. In some implementations, operation 302 is performed by a presentation component the same as or similar to presentation component 22 (shown in FIG. 1 and described herein). [0110] At an operation 304, authorization is obtained from the payer user to initiate the payment. In some implementations, operation 304 is performed by an authorization component the same as or similar to authorization component 23 (shown in FIG. 1 and described herein). From the perspective of a payer user, authorization may be obtained through the user interface of the payer client computing device, e.g. through logging in and tapping the button to request generation of a payment token. The transaction itself, and likely the initiation of the transaction as well, may occur on the server side, outside of the perspective of the payer user. The payer user may merely initiate and/or authorizes that a particular secured payment occurs, e.g. that a payment token is generated. [0111] At an operation 306, the payment in which the first amount will be debited from the secured payment account is initiated. In some implementations, operation 306 is performed by an initiation component the same as or similar to initiation component 24 (shown in FIG. 1 and described herein). [0112] At an operation 308, a payment token is received that represents a value redeemable for the 
POWELL US 10147089 B2 [14]    The authorization request message may have a defined format to facilitate requests and responses between points in a financial network. For example, an authorization request message may be a standardized interchange message such as a message that complies with International Organization for Standardisation (ISO) 8583, which is a standard for systems that exchange electronic transactions. An ISO 8583 message can include a message type indicator, one or more bitmaps indicating which data elements are present in the message, and data elements of the message. The data included in the authorization request message may include data obtained from a payment device as well as other data related to the transaction, the payment account holder, and the merchant. For example, the authorization request message can include a personal identification number (PIN), and sensitive data such as a primary account number (PAN), cardholder name, and discretionary data. Additionally, the authorization request message can include payment device expiration date, currency code, transaction amount, a merchant transaction stamp, acceptor city, acceptor state/country, routing transit number, terminal identification, network identification, etc. An authorization request message may be protected using encryption in order to prevent data from being compromised. 
 CARPENTER US 9741051 B2 [23] An "authorization request message" may be an electronic message that is sent to request authorization for a transaction. An authorization request message can be sent, for example, to a payment processing network and/or an issuer of a payment device. An authorization request message according to some embodiments may comply with (International Organization of Standardization) ISO 8583, which is a standard for systems that exchange electronic transaction information associated with a payment made by a consumer using a payment device or payment account. The authorization request message may include an issuer account identifier that may be associated with a payment device or payment account. An authorization request message may also comprise additional data elements corresponding to "identification information" including, by way of example only: a service code, a CW (card verification value), a dCW (dynamic card verification value), an expiration date, etc. An authorization request message may also comprise "transaction information," such as any information associated with a current transaction, such as the transaction amount, merchant identifier, merchant location, etc., as well as any other information that may be utilized in determining whether to identify and/or authorize a transaction. 
RAJ US 9978062 B2 at 31 (disclosing with Weber US 9524501 B2 at 36)  An "authorization request message" may be an electronic message that is sent to a payment processing network and/or an issuer of a payment card to request authorization for a transaction. An authorization request message according to some embodiments may comply with ISO 8583, which is a standard for systems that exchange electronic transaction information associated with a payment made by a consumer using a payment device or payment account. The authorization request message may include an issuer 
SUBBARAYAN US 20170262842 A1 [0010] Additionally, the systems and methods allow users to use the network payment token for entering into future payment 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340.  The examiner can normally be reached on 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



J.L.L.
Examiner
Art Unit 3685



/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685